DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on October 26, 2021.  As directed by the amendment: claim(s) 1, 6, and 11 have been amended, claim(s) 2-3, 7-8, and 12-13 have been cancelled, and no claim(s) have been added. Thus, claims 1, 4-6, 9-11 and 14-15 are currently pending in the application.
Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive. The applicant first principally argues that the newly amended claim is not directed to an abstract idea (mental process), without significantly more. The examiner respectfully disagrees. Regarding the applicant’s analysis of Step 2A-Prong 2, the examiner notes that the applicant mentions a utilization of heart rate monitors while the user is in motion; however, the claims do not require a heart rate monitor. This is also what the examiner explicitly pointed out in the response to arguments section of the Non-Final rejection mailed on 09/14/21 “the claims as written only require collecting data and identifying the transition states but doesn’t detail what systems/sensor or equipment that is used to get this accurate determination.” The applicant continues to refer to health monitoring equipment without positively reciting and requiring such health monitoring equipment. Therefore, the method as written is still an abstract idea, specifically a mental process, without significantly more that can still be performed by a .
 Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
Furthermore, the applicant appears to argue that applying correction to the estimated heart rata data while the user is in motion integrates the exception into practical application of accurate heart rate monitoring for a user in motion. However, the claims (1) do not require simultaneous correction of the data and collection of the data and (2) does not integrate the exception into practical application because this is still a mental process even if it does require simultaneous correction and collection of the data. A user can collect data i.e. have a user do a light jog while a doctor monitors the heart rate (i.e. manually counting beats) and correcting the data when erroneously counting occurs. Therefore, the examiner is not convinced and the 101 rejection is maintained.
Applicant’s arguments with respect to the 103 rejection of claims 1, 4-6, 9-11 and 14-15 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because, although the claims relate to a computing system which is a machine (Step 1), the claimed invention is directed to an abstract idea, specifically to mental processes. The claims are directed to estimating heart rate data during two mobility states, processing the data to identify a transition state (first, second or third), and then filtering the date to generate an output, all of which can all be done either mentally by a user or utilizing pen and paper.
Furthermore, the claimed invention is directed to an abstract idea, a mental process, (Step 2A: Prong 1) without significantly more. With regard to Step 2A, Prong 2, the judicial exception is not integrated into a practical application because beyond utilizing this heart rate assessment technique with a computing system (i.e. claims 11-15), this can be performed simply by the user collecting data and then filtering which can be done mentally. As established with the Alice decision, merely utilizing a 
This method of generating a filtered heart rate data output is insignificant extra-solution activity to the well-known and understood concept of monitoring a patient. See MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, CyberSource, 654 F.3d at 1375. See also Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonomi (US 2021/0267471 A1 with Foreign Priority Date 04/15/2016) in view of Takahashi (US 2017/0164851 A1), Raghuram (US 9,848,823 B2) and Arora (US 2011/0245688 A1).
Regarding claims 1, 6, and 11, Bonomi discloses a method, system and one or more non-transitory machine readable information storage mediums (e.g. abstract [0009]; [0050])  comprising one or more instruction which when executed by one or more hardware processors for heart rate estimation, comprising: a memory module 60); distributing the estimated heart rate data into a plurality of time windows based on an order and corresponding timestamp of the estimated heart rate data (e.g. [0004]; [0010]-[0012]; [0019] the PPG system collects the heart rate data and it is inherently associated/distributed into a plurality of time windows which corresponds to the time in which it was collected); collecting data pertaining to a first mobility state (e.g. [0069]-[0070]; [0077] the system designated predefined motion classes such as activity of the subject such as motion, no motion and transition) and a second mobility state (e.g. [0069]-[0070]; [0077] the system designated predefined motion classes such as activity of the subject such as motion, no motion and transition), at the same time the heart rate data is estimated for the user (e.g. [0019]). Bonomi does disclose the use of motion classes to determine the different states of motion including transitional states (e.g. [0077]), and also the use of a signal reliability determination unit  to determine whether the heart rate signal was reliable based on whether the signal is within or outside a motion influence period (e.g. [0010]-[0012]).
 Bonomi is silent regarding wherein the first mobility state is a state of rest and the second mobility state is a state of motion;  and applying correction to the estimated heart rate data while the user is in motion, thereby preventing false alarms pertaining to an abnormal variation in heart rate data getting triggered, wherein the correction to the 
However, Takahashi teaches a biological information detecting device and control method wherein the first mobility state is a state of rest (e.g. Fig 8:S1; [0127]-[0128]) and the second mobility state is a state of motion (e.g. Fig 8:S3; [0127]-[0128]);  comprising: identifying a transition state of the user as one of a first transition state (e.g. S1->S3, via S2), a second transition state (e.g. S3->S2), or a third transition state (e.g. S3->S1), in terms of transition between the first mobility state and the second mobility state while estimating the heart rate data (e.g. Fig 8; [0127]-[0138]), wherein the first transition state represents transition of user from the first mobility state to the second mobility state between a first window and a second window of the plurality of time windows (e.g. S1->S3, via S2 [0132]-[0133]), wherein the second transition state represents the user continuing in the first mobility state between a first window and a second window of the plurality of time windows (e.g. S3->S2 [0132]-[0133]), and wherein the third transition state represents transition of user from the second mobility state to the first mobility state or the user continuing in the second mobility state, between a first window and a second window of the plurality of time windows (e.g. S3->S1 [0132]-[0133]); executing a first method, if the identified transition state is the first transition state; executing a second method, if the identified transition state is the second transition state; and executing a third method, if the identified transition state is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of Bonomi to incorporate the teachings of Takahashi wherein the first mobility state is a state of rest and the second mobility state is a state of motion;  comprising: identifying a transition state of the user as one of a first transition state, a second transition state, or a third transition state, in terms of transition between the first mobility state and the second mobility state while estimating the heart rate data, wherein the first transition state represents transition of user from the first mobility state to the second mobility state between a first window and a second window of the plurality of time windows, wherein the second transition state represents the user continuing in the first mobility state between a first window and a second window of the plurality of time windows, and wherein the third transition state represents transition of user from the second mobility state to the first mobility state or the user continuing in the second mobility state, between a first window and a second window of the plurality of time windows; executing a first method, if the identified transition state is the first transition state; executing a second method, if the identified transition state is the second transition state; and executing a third method, if the identified transition state is the third transition state; and generating a filtered heart rate data as output for the purpose of utilizing the already captured heart rate data and the motion data to segment and understand the user’s motion and heart rate correlation.
Additionally, Raghuram discloses a heart rate estimation device and method wherein filtering the estimated heart rate data based on the identified transition state of 804 col 12 lines 10-21 a first threshold is established to determine the reliability of the heart rate value); if the heart rate value in the second window lies between the heart rate value in the first window and the first reference value; resetting value of ‘interval’ to a first incremental value (e.g. col 12 lines 22-37 a second threshold is established to determine if the value is reliable and if it is deemed unreliable then it is ignored or “reset”); and generating the filtered heart rate data as equal to heart rate value in the second window (e.g. col 12 lines 22-62); and if the heart rate value in the second window does not lie between the heart rate value in the first window and the first reference value; generating the filtered heart rate data as equal to summation of heart rate value in the first window and a second incremental value (e.g. col 12 lines 38-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, device, and non-transitory machine readable information storage medium of Takahashi to incorporate the teachings of Raghuram wherein filtering the estimated heart rate data if the identified transition state is the first transition state, by executing a first method, comprises: checking whether heart rate value in the second window of the plurality of time windows lies between heart rate value in the first window and a first reference value; if the heart rate value in the second window lies between the heart rate value in the first window and the first reference Raghuram col 3 lines 6-8).
Furthermore, Arora discloses a system and method of performing electrocardiography with motion detection wherein these steps are being used for applying correction to the estimated heart rate data while the user is in motion, thereby preventing false alarms pertaining to an abnormal variation in heart rate data getting triggered, wherein the correction to the estimated heart rate data is applied by processing the estimated heart rate data and the data pertaining to the first mobility state and the second mobility state (e.g. Fig 7; [0029]-[0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takahashi to incorporate the teachings of Arora of applying correction to the estimated heart rate data while the user is in motion, thereby preventing false alarms pertaining to an abnormal variation in heart rate data getting triggered, wherein the correction to the estimated heart rate data is applied by processing the estimated heart rate data and the data pertaining to the first mobility state and the second mobility state for the purpose of minimizing false alarms due to motion artifact (e.g. Arora: 
Regarding claims 4, 9, and 14, modified Bonomi discloses wherein filtering the estimated heart rate data, by executing the second method, comprises: checking whether heart rate value in the second window of the plurality of time windows lies between heart rate value in the first window and a first reference value (e.g. Raghuram Fig 8:804 col 12 lines 10-21 a first threshold is established to determine the reliability of the heart rate value); if the heart rate value in the second window lies between the heart rate value in the first window and the first reference value: resetting value of ‘interval’ to a first incremental value (e.g. Raghuram col 12 lines 22-37 a second threshold is established to determine if the value is reliable and if it is deemed unreliable then it is ignored or “reset”); and generating the filtered heart rate data as equal to heart rate value in the second window (e.g. Raghuram col 12 lines 22-62); and if the heart rate value in the second window does not lie between the heart rate value in the first window and the first reference value: generating the filtered heart rate data as equal to summation of heart rate value in the first window and a second incremental value (e.g. Raghuram col 12 lines 38-62).
Regarding claims 5, 10, and 15, modified Bonomi discloses wherein filtering the estimated heart rate data, by executing the third method, comprises: checking whether heart rate value in the second window of the plurality of time windows lies between heart rate value in the first window and a first reference value (e.g. Raghuram Fig 8:804 col 12 lines 10-21 a first threshold is established to determine the reliability of the heart rate value); if the heart rate value in the second window lies between the heart rate value in the first window and the first reference value: resetting value of ‘interval’ to a first incremental value (e.g. Raghuram col 12 lines 22-37 a second threshold is established to determine if the value is reliable and if it is deemed unreliable then it is ignored or “reset”); and generating the filtered heart rate data as equal to heart rate value in the second window (e.g. Raghuram col 12 lines 22-62); and if the heart rate value in the second window does not lie between the heart rate value in the first window and the first reference value: generating the filtered heart rate data as equal to summation of heart rate value in the first window and a second incremental value (e.g. Raghuram col 12 lines 38-62).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jessandra Hough							February 5, 2022
/J.F.H./           Examiner, Art Unit 3792   

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792